 


110 HRES 202 EH: Providing for the expenses of certain committees of the House of Representatives in the One Hundred Tenth Congress.
U.S. House of Representatives
2007-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 202 
In the House of Representatives, U. S., 
 
March 8, 2007 
 
RESOLUTION 
Providing for the expenses of certain committees of the House of Representatives in the One Hundred Tenth Congress. 
 
 
1.Committee Expenses for the One Hundred Tenth Congress 
(a)In GeneralWith respect to the One Hundred Tenth Congress, there shall be paid out of the applicable accounts of the House of Representatives, in accordance with this primary expense resolution, not more than the amount specified in subsection (b) for the expenses (including the expenses of all staff salaries) of each committee named in such subsection. 
(b)Committees and AmountsThe committees and amounts referred to in subsection (a) are: Committee on Agriculture, $11,995,306; Committee on Armed Services, $14,618,946; Committee on the Budget, $12,520,064; Committee on Education and Labor, $16,213,840; Committee on Energy and Commerce, $21,056,249; Committee on Financial Services, $16,189,138; Committee on Foreign Affairs, $17,391,504; Committee on Homeland Security, $16,448,403; Committee on House Administration, $10,214,461; Permanent Select Committee on Intelligence, $10,467,084; Committee on the Judiciary, $16,347,324; Committee on Natural Resources, $15,288,192; Committee on Oversight and Government Reform, $21,602,950; Committee on Rules, $6,852,908; Committee on Science and Technology, $12,963,775; Committee on Small Business, $5,965,945; Committee on Standards of Official Conduct, $4,994,181; Committee on Transportation and Infrastructure, $19,261,795; Committee on Veterans’ Affairs, $7,076,347; and Committee on Ways and Means, $19,040,609. 
2.First Session Limitations 
(a)In GeneralOf the amount provided for in section 1 for each committee named in subsection (b), not more than the amount specified in such subsection shall be available for expenses incurred during the period beginning at noon on January 3, 2007, and ending immediately before noon on January 3, 2008. 
(b)Committees and AmountsThe committees and amounts referred to in subsection (a) are: Committee on Agriculture, $5,910,765; Committee on Armed Services, $7,203,581; Committee on the Budget, $6,169,343; Committee on Education and Labor, $7,989,475; Committee on Energy and Commerce, $10,375,603; Committee on Financial Services, $7,977,303; Committee on Foreign Affairs, $8,569,776; Committee on Homeland Security, $8,105,057; Committee on House Administration, $5,033,242; Permanent Select Committee on Intelligence, $5,157,724; Committee on the Judiciary, $8,055,250; Committee on Natural Resources, $7,533,355; Committee on Oversight and Government Reform, $10,644,994; Committee on Rules, $3,376,815; Committee on Science and Technology, $6,387,984; Committee on Small Business, $2,939,758; Committee on Standards of Official Conduct, $2,460,915; Committee on Transportation and Infrastructure, $9,491,374; Committee on Veterans’ Affairs, $3,486,916; and Committee on Ways and Means, $9,382,384. 
3.Second Session Limitations 
(a)In GeneralOf the amount provided for in section 1 for each committee named in subsection (b), not more than the amount specified in such subsection shall be available for expenses incurred during the period beginning at noon on January 3, 2008, and ending immediately before noon on January 3, 2009. 
(b)Committees and AmountsThe committees and amounts referred to in subsection (a) are: Committee on Agriculture, $6,084,541; Committee on Armed Services, $7,415,366; Committee on the Budget, $6,350,721; Committee on Education and Labor, $8,224,365; Committee on Energy and Commerce, $10,680,646; Committee on Financial Services, $8,211,835; Committee on Foreign Affairs, $8,821,728; Committee on Homeland Security, $8,343,346; Committee on House Administration, $5,181,219; Permanent Select Committee on Intelligence, $5,309,361; Committee on the Judiciary, $8,292,074; Committee on Natural Resources, $7,754,836; Committee on Oversight and Government Reform, $10,957,956; Committee on Rules, $3,476,093; Committee on Science and Technology, $6,575,791; Committee on Small Business, $3,026,187; Committee on Standards of Official Conduct, $2,533,266; Committee on Transportation and Infrastructure, $9,770,421; Committee on Veterans’ Affairs, $3,589,431; and Committee on Ways and Means, $9,658,226. 
4.Creation of select committee on energy independence and global warming 
(a)EstablishmentThere is hereby established a Select Committee on Energy Independence and Global Warming (hereinafter in this section referred to as the select committee). 
(b)CompositionThe select committee shall be composed of 15 members appointed by the Speaker, of whom 6 shall be appointed on the recommendation of the Minority Leader. The Speaker shall designate one member of the select committee as its chairman. A vacancy in the membership of the select committee shall be filled in the same manner as the original appointment. 
(c)JurisdictionThe select committee shall not have legislative jurisdiction and shall have no authority to take legislative action on any bill or resolution. Its sole authority shall be to investigate, study, make findings, and develop recommendations on policies, strategies, technologies and other innovations, intended to reduce the dependence of the United States on foreign sources of energy and achieve substantial and permanent reductions in emissions and other activities that contribute to climate change and global warming. 
(d)Procedure 
(1)Except as specified in paragraph (2), the select committee shall have the authorities and responsibilities of, and shall be subject to the same limitations and restrictions as, a standing committee of the House, and shall be deemed a committee of the House for all purposes of law or rule. 
(2) 
(A)Rules X and XI of the Rules of the House of Representatives shall apply to the select committee where not inconsistent with this resolution. 
(B)Service on the select committee shall not count against the limitations in clause 5(b)(2) of rule X. 
(e)Funding 
(1)In generalThere shall be paid out of the applicable accounts of the House of Representatives not more than $3,725,467 for the expenses (including the expenses of all staff salaries) of the select committee. 
(2)Limitations.—of the amount provided for in paragraph (1) for the select committee 
(A)not more than $1,666,667 shall be available for expenses incurred during the period beginning at noon on March 1, 2007, and ending immediately before noon on January 3, 2008; and 
(B)not more than $2,058,800 shall be available for expenses incurred during the period beginning at noon on January 3, 2008, and ending immediately before midnight on January 1, 2009. 
(f)ReportingThe select committee may report to the House from time to time the results of its investigations and studies, together with such detailed findings and recommendations as it may deem advisable. All such reports shall be submitted to the House by October 31, 2008. 
(g)Dissolution and windup of affairsThe select committee shall cease to exist on December 31, 2008. 
(h)Disposition of recordsUpon dissolution of the select committee, its records shall become records of such standing committee or committees as the Speaker may designate.
5.VouchersPayments under this resolution shall be made on vouchers authorized by the committee involved, signed by the chairman of such committee, and approved in the manner directed by the Committee on House Administration.  
6.RegulationsAmounts made available under this resolution shall be expended in accordance with regulations prescribed by the Committee on House Administration. 
 
Lorraine C. Miller,Clerk. 
